Exhibit “A”
ow On OO MN HP W NY eS

NH NY N NO NM NO NR NO OR OO pt
oNourR ORR SF CeUagsranrks

 

 

 

FILED
GN: 1920375732
AUG 29 2019
SN: 1
. mothy W. Fitzgerald
PG: 12 _ LSPOKANE COUNTY CLERK

 

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF SPOKANE

Yuki Lee in her capacity as Personal 19 204375 7-32

Representative of the Estate of her

deceased husband JOOCHAN LEE, CASE NO.
individually as Decedent’s surviving wife,
and in her capacity as Guardian of their SUMMONS

minor daughter, A.L., both as beneficiaries
and heirs of Decedent’s estate.

Plaintiffs
Vs.

The Moody Bible Institute of Chicago,
an Illinois corporation;

Defendant

 

 

 

 

TO: The Moody Bible Institute of Chicago

A lawsuit has been started against you in the above-entitled court by
the Plaintiff. Plaintiff's claims are stated in the written Complaint, a copy of
which is served upon you with this Summons.

In order to defend against the lawsuit, you must respond to the
Complaint by stating your defense in writing, and serve a copy upon the

undersigned attorneys for plaintiff within twenty (20) days after the service of

HERRMANN LAW Group
SUMMONS 505 5% Ave So, Ste 330
Seattle, WA 98104

 
o ON OO MO FF WN F&F

NH NN NN NN NO wR RE tO
oYVourR BRR SEGBUSGEHLSEGREKR EASE

 

 

this Summons, or within sixty (60) days if this Summons was served outside
the State of Washington, excluding the day of service, or a default judgment
may be entered against you without notice. A default judgment is one where
plaintiff is entitled to what they ask for because you have not responded. If you
serve a Notice of Appearance on the undersigned attorney, you are entitled to
notice before a default judgment may be entered.

You may demand that plaintiff file the lawsuit with the Court. If you do
so, the demand must be in writing and must be served upon plaintiff. Within
fourteen (14) days after the service of the demand, plaintiff must file this
lawsuit with the Court, or the service on you of this Summons and Complaint
will be void.

If you wish to seek the advice of an attorney in this matter, you should
do so promptly so that your written response, if any, may be served on time.

This Summons is stated pursuant to Rule 4 of the Superior Court Civil
Rules of the State of Washington.

Dated this 26" day of August 2019.

HERRMANN LAW GRoup

/S/ Charles Herrmann

Charles Herrmann (WSBA #6173)
Anthony Marsh (WSBA #45194)
Attorneys for Plaintiff

HERRMANN LAW GRoUP
SUMMONS 505 5th Ave So, Ste 330
Seattle, WA 98104

 
SUPERIOR COURT OF WASHINGTON FOR __S 2 okane COUNTY

Yuk: Lee Pinui/Petioner 19 20 4 7 5 7 as 32

VS | DECLARATION OF
. EMAILED DOCUMENT
DCLR)
The Needy &ble (
¢ Defendant/Respondent

Tasy kuhe ef C Nic ago

Pursuant to the provisions of GR 17, | declare as follows:

| am the party who received the foregoing facsimile transmission for filing.

My address is: 14717 N Dartford Dr, Spokane, WA 99208

My phone number is: (509) 262-8106

The email address where | received the document is: sgobble@abclegal.com

| have examined the foregoing document, determined that it consists of “3 pages,
including this Declaration page, and that it is complete and legible.

wren

| certify under the penalty of perjury under the laws of the State of Washington that the above is true

and correct.
Dated:__ 8/2.4 19 , at, 7.00 am
Signature: —
CD

PrintName:_ Sxxvlec « 92 bhle
wo ON DD OH FF W NH Be

NU NON NN NR NON OND om me om ots
On Oo MO FF W NY KF OF OO DW VY HA Ww B&W HY KF OC

 

FILED

AUG 29 2019

 

Timothy W. Fitzgerald
SPOKANE COUNTY CLERK

 

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF SPOKANE

Yuki Lee in her capacity as Personal 19 20375 /- 3

Representative of the Estate of her

deceased husband JoocHAN LEE, CASE NO.
individually as Decedent’s surviving wife,
and in her capacity as Guardian of their
minor daughter, A.L., both as beneficiaries
and heirs of Decedent’s estate.

 

COMPLAINT FOR
WRONGFUL DEATH

Plaintiffs

DEMAND FOR JURY TRIAL
vs,

The Moody Bible Institute of Chicago,
an Illinois corporation;

Defendant

 

 

 

 

Comes now the Plaintiff Yuki Lee, through her attorneys Charles Herrmann
and Anthony Marsh of the HERRMANN LAW GRoUP, to allege and complain against
the defendant as follows:

I. NATURE OF ACTION

1.1 Plaintiff Yuki Lee (Lee) seeks recovery of damages for personal injuries

and wrongful death of her Decedent, Joochan Lee (Joochan) who was killed in an air

crash while a student on board a training flight conducted by Defendant The Moody

: HERRMANN LAW GRouP
Wrongful Death 505 5t Ave So, Ste 330
Seattle, WA 98104

D

 

 
ow ON AD 1 BR W NY

Ny NN NN NO ND ND NRO ORD OO Or Or
On On OF FF WD NY FF CO WO DW N OO WN BHR W NY KF OO

 

 

Bible Institute of Chicago’s missionary aviation school (Moody). The air crash
occurred on July 13, 2018, near Deer Park, Washington.
II. PARTIES

2.1 Plaintiff Yuki Lee is Joochan’s surviving widow, the natural custodial
mother, and legal guardian of their minor daughter A.L. She is an adult over 18
years old. At the time of the collision, she was pregnant carrying her minor daughter
A.L. who is, at the time of filing this complaint, 6 months old. Plaintiff Lee is also the
duly appointed Personal Representative of the Estate of Decedent Joochan Lee filed
under Spokane County Superior Court cause of action #19401268-32. |

2.2 Defendant Moody is present and doing business in Spokane, Washington.
It maintains its headquarters in Chicago, Illinois. Moody is and has been an Illinois
corporation, registered with the Secretaries of State in Washington and Illinois.
Moody owns and operates a Missionary Aviation College in Spokane, Washington,
which offers a degree in “Missionary Aviation Technology.”

III. JURISDICTION & VENUE

3.1 The flight departed Felts Field airport within the city limits of Spokane in
Spokane County. The air crash occurred near the unincorporated community of
Clayton in Stevens County, Washington. Defendant Moody is present and doing
business in Spokane County. Joochan’s estate is filed and pending in Spokane
County Superior Court.

3.2 This Court has subject matter jurisdiction in this action pursuant to WA
Const. Art. 4 §6. Venue is proper in this court under RCWA 4.12.et seq.

IV. FACTS

4.1 Joochan was enrolled as a student in Moody’s Aviation College, seeking
a degree in Aviation Technology as a pilot. He planned to first become a missionary
pilot and then engage in a career as a commercial pilot.

4.2 On July 13, 2018, Joochan was taking his first flight training lesson. He

had never before flown an aircraft. He was seated in the left front seat of the aircraft,

: HERRMANN LAW GROUP
Wrongful Death 505 5t* Ave So, Ste 330
Seattle, WA 98104

 
Oo ON DOD UH BR WD NY FF

NM NM NN NO NN OND ONO PR ROE
On OA WwW B&B WY KF OF WO DWN DA UV BR W NY KF OC

 

 

a Cessna 17R “Skyhawk,” manufactured in year 2000 with registration #N24442.
The plane was exclusively owned and operated by Moody.

4.3 The plane and flight were under the command and control of Diego Senn,
a Moody Certified Flight Instructors (CFI). Mr. Senn had received his CFI license 6
months before on January 14, 2018. Andrew Trouten, a fellow student at Moody,
was seated in a back seat as merely a voluntary passenger/observer.

4.4 The flight departed Felts Field Airport in Spokane, Washington at
approximately 9:55 a.m. on July 13, 2018. Weather was clear with 10 miles of
visibility. Temperature was 28 C / 82.4 F. Wind was a mild 4 knots at 110° SE.

4.5 Following departure, the CFI communicated with the Spokane Terminal
Radar Approach Control (GEG TRACON) and proceeded to the Clayton practice area
near Dear Park, Washington, approximately 15 miles northwest of the Felts Field
airport.

4.6 A review of track data indicated that at 10:10 a.m., after entering the
Clayton practice area located a few miles west of Deer Park, the airplane began a
gradual 90° left-turn and continued in a southwestern direction. The airplane
continued in a gradual climb to about 7,000 ft mean sea level (msl) and then made
a 180° right turn. The flight track remained on a northeastern heading until about
10:18 a.m., at which point the airplane made another 180° turn to the heading of
208°. The airplane proceeded about 2.5 miles varying in altitude between from about
7,000 to 7,450 ft msl. At 10:20:53 the track data indicated the airplane was at an
altitude of 7,000 ft msl with an estimated ground speed of 77 knots.

4.7 From that point, the plane made a sharp 90° right-turn and continued
on a 305° heading for about 3,020 ft for 20 seconds. The plane then made another
sharp 90° right-turn and after about 880 ft and the last recorded track data at
10:21:18 indicated an estimated ground speed of 117 knots. The accident site was

about 740 ft southwest of the last recorded track data.

Complaint for HERRMANN LAW GROUP
Wrongful Death 505 5 Ave So, Ste 330
Seattle, WA 98104

 
ow ON DOD WH A WN

th NR NM NY NHN NM NR RF wR om or ot
ounmwrR OnNR SF FBeOUVaagnR BH ES

 

 

4.8 Witnesses reported that they observed the airplane in a steep dive
toward terrain when the wings broke off from the plane. All three people onboard,
trapped in a wingless fuselage and unable to maneuver, plummeted to their deaths
upon impact with the terrain below.

4.9 About 11:10 another Moody CFI, waiting for the airplane back at Felts
Field for the next scheduled training flight, tried to communicate with CFI Senn on
the radio and on a cell phone. He then contacted personnel at GEG TRACON who
confirmed the subject airplane had disappeared from radar about 10:21.

4.10 The accident site was in a grass field of rural farm land near Deer Park,
about 20 nautical miles northwest of Felts Field. In character, while there were some
densely populated stands of trees, there were ample open fields where a successful
forced emergency landing could have been accomplished. The elevation of the open
field where the wreckage was found is 2,265 ft msl. |

4.11 The wreckage was distributed over 400 ft distance on a median magnetic
bearing of about 030°. The outboard sections of both right and left wings were at
the beginning of the debris field about 330 and 190 ft from the main wreckage,
respectively (see NTSB figure below). The debris between the outboard wing
sections and the main wreckage consisted of left-wing pieces. All control surfaces

and their mass balance weights were accounted for in the debris field.

 

Complaint for HERRMANN Law Group
Wrongful Death 505 5™ Ave So, Ste 330
Seattle, WA 98104

 
ow ON DO wT BW DN

NO N NM NM NF RO ND RQ OND me eet
On A WM FF WN KF CO HO DAN DOD WNW BW NH *F OC

 

 

V. RESPONDEAT SUPERIOR
9.1 All acts and/or omissions by Defendant Moody were performed or
omitted by authorized agents acting within the scope of their agency. Thus, under
the doctrine of Respondeat Superior, Moody is vicariously liable for all their acts
and/or omissions. |
VI. FIRST CAUSE OF ACTION
NEGLIGENCE
6.1 All above paragraphs are incorporated herein as though fully set forth.
6.2 Based upon information and belief, Plaintiff Lee further alleges that
Defendant Moody negligently failed to provide Joochan with a safe and airworthy
aircraft. Moody failed to service, maintain, and upgrade the plane according to the
manufacturer’s instructions and the several Federal Aviation Administration (FAA)
airworthiness directives. As a result, the plane lost engine power and could not be
restarted while performing routine maneuvers.
6.3 Defendant Moody’s CFI failed to manage the plane’s engine inflight,
causing it to cease running.
6.4 Defendant Moody’s CFI failed to restart the engine by not following the
manufacturer’s “Engine Failure During Flight (Restart Procedures)” checklist as
follows:

ENGINE FAILURE DURING FLIGHT (Restart Procedures)

1. Airspeed - 65 KIAS (best glide speed)

2. FUEL SHUTOFF Valve - ON (push full in)

3. FUEL SELECTOR Valve - BOTH

4. FUEL PUMP Switch - ON

5. Mixture Control - RICH (if restart has not occurred)

6. MAGNETOS Switch - BOTH (or START if propeller is stopped)

NOTE
If the propeller is wind milling, engine will restart
automatically within a few seconds. If propeller has stopped
(possible at low speeds), turn MAGNETOS switch to START,
advance throttle slowly from idie and lean the mixture from
full rich as required to obtain smooth operation.

Complaint for HERRMANN LAW GROUP
Wrongful Death 505 5% Ave So, Ste 330
Seattle, WA 98104

 
ow On BD UH BR WN

N NN NM KN KN KN ke oR wR OR itt
SoNaGBRENKNR SFE GESVAGR BARES

 

 

7. FUEL PUMP Switch - OFF

NOTE
If the indicated fuel flow (FFLOW GPH) immediately drops to zero, a
sign of failure of the engine-driven fuel pump, return the FUEL PUMP
switch to the ON position.

6.5 Moody’s CFI failed to glide the plane into landing in any of the suitable
open fields available on the ground below. He failed to follow the proper “Emergency

Landing Without Power Check List:”

EMERGENCY LANDING WITHOUT ENGINE POWER

1. Pilot and Passenger Seat Backs - MOST UPRIGHT POSITION
2. Seats and Seat Belts - SECURE

3. Airspeed - 65 KIAS - Flaps UP - 60 KIAS - Flaps 10° - FULL
4. Mixture Control - IDLE CUTOFF (pull full out)

S. FUEL SHUTOFF Valve - OFF (pull full out)

6. MAGNETOS Switch - OFF

7. Wing Flaps - AS REQUIRED (FULL recommended)

8. STBY BATT Switch - OFF

9. MASTER Switch (ALT and BAT) - OFF (when landing is assured)
10. Doors - UNLATCH PRIOR TO TOUCHDOWN

11. Touchdown - SLIGHTLY TAIL LOW

12. Brakes - APPLY HEAVILY

6.6 Defendant Moody was negligent in other ways as discovery may reveal.
Plaintiffs request reservation of the right to amend this complaint to add any further
acts of negligence discovered.

6.7 Defendant Moody was negligent in that it did not maintain, upgrade, and
operate the plane in the manner a reasonably prudent flight school ought to have
done. |

6.8 Defendant Moody’s negligence was the proximate of Joochan’s death and
all of plaintiffs’ damages.

VII. SECOND CAUSE OF ACTION
RES IPSA LOCQUITUR
7.1 In the alternative, Plaintiff Lee further alleges the doctrine of Res Ipsa

Locquitur in that the precise acts of negligence by Defendant Moody’s agents are

Complaint for HERRMANN LAW GRouP
Wrongful Death 505 5 Ave So, Ste 330
Seattle, WA 98104

 
wo On A UN HR WN &

Ny N NN NN NO NO ORD me et
on Dn MO F&F W NY F& CO OO DN HD UN fF W NY KF ©

 

 

currently unknown to Lee. However, an accident of this type obviously does not
normally occur without negligence; the aircraft was undeniably under Moody’s
exclusive control for inspection, maintenance and upgrades prior to the flight and its
operation during the flight by Moody’s CFI; and, the accident was not caused by any
voluntary action or contribution on Joochan’s part. .

7.2 Defendant Moody’s negligent acts and/or omissions were the proximate
cause of the death of Joochan and all of Plaintiffs’ damages.

VIII. DAMAGES

8.1 Asa direct and proximate result of Moody‘s negligence, Joochan suffered
pre-death fright, terror, pain and other suffering, the extent of which will be proven
at trial.

8.2 Joochan’s estate suffered damages including, but not limited to, loss of
net accumulations of income—both past and future, funeral expenses, medical
expenses, and premature estate taxes.

8.3 Plaintiff Lee and her minor daughter A.L. suffered past and future special
damages including, but not limited to, loss of support, services, inheritance,
guidance, advice, and counseling they would have received from their husband and
father had he been allowed to live a fuil life.

8.4 Plaintiff Lee and her minor daughter A.L. have further sustained general
damages including, but not limited to, extreme mental anguish, grief and sorrow,
and the loss of their husband and father’s love and affection, consortium, nurture,
society companionship and the destruction of the parent-child relationship.

8.5 Plaintiff Lee and her minor daughter have sustained further damages to
be proven at trial.

IX. JURY DEMAND
9.1 Plaintiff Lee demands trial by jury on all issues.
X. PRAYER FOR RELIEF

10.1 Plaintiff Lee prays for judgment against Defendant Moody as follows:

i HERRMANN LAW GROUP
Wrongful Death 505 St” Ave So, Ste 330
Seattle, WA 98104

 
mo On DOD MH BF WN

N NN NM KN NR KN we ee Re oe oe Ot
oN FRAORESEGaSeWTaEGR BRE S

 

 

10.2 Special and general damages sustained by Plaintiffs in amounts to be
proven at trial;

10.3 All other damages to which Plaintiffs may be entitled under law;

10.4 Attorney fees and costs incurred in prosecuting this action; and,

10.5 Such other relief as the Court deems just and equitable in the premises.

WHEREFORE the Plaintiff Yuki Lee prays for judgment against Defendant
Moody for compensatory damages, pre-judgment and post-judgment interest,
together with attorney fees and costs.
Dated this 26" day of August 2019.

HERRMANN LAW GRouP

£S/ Charles Herrmann

Charles Herrmann (WSBA #6173)
Anthony Marsh (WSBA #45194)
Attorneys for Plaintiff

HERRMANN LAW GROUP

i

Wrougful Death 505 5 Ave So, Ste 330
Seattle, WA 98104

 
SUPERIOR COURT OF WASHINGTON FOR See Kane COUNTY

Yur, Lee Psint/Petiioner 1 9 203 7 5 7 om 32

VS DECLARATION OF
EMAILED DOCUMENT
The Moody Bible (DCLR)

Trskiture of Chicago Defendant/Respondent

Pursuant to the provisions of GR 17, | declare as follows:

| am the party who received the foregoing facsimile transmission for filing.

My address is: 14717 N Dartford Dr, Spokane, WA 99208

My phone number is: (509) 262-8106

The email address where | received the document is: sgobble@abclegal.com

| have examined the foregoing document, determined that it consists of 4_ pages,
including this Declaration page, and that it is complete and legible.

oP wn be

| certify under the penalty of perjury under the laws of the State of Washington that the above is true
and correct.

Dated: 6/24] 19 pat, Y.ooam
Signature: C_ Se

oo

Print Name: Skyler Gabble
Exhibit “B”
oO oan oOo on BR WHO DB =o

NN NH NM NY HB DY NM HM - mm oo ok ek ok ek Ok
on Oo mn FO NH = OO ON OM Om BR © HS A OS

|

CN: 1940126832
SN: 1
PC: 6
ee FILED
AUG 16 2019
TIMOTHY W. FITZGERALD
SPOKANE COUNTY CLERK

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF SPOKANE

In re the Estate of: eh 94012 68-32

JOOCHAN LEE, PETITION TO APPOINT PERSONAL

REPRESENTATIVE OF THE
Decedent. ESTATE OF JOOCHAN LEE AND

FOR LETTERS OF

ADMINISTRATION

 

 

 

COMES NOW YUKI LEE the petitioner and surviving spouse of JOOCHAN LEE,

deceased, and the Petitioner herein, and respectfully demonstrates to this court as

1. Decedent. Decedent, JOOCHAN LEE, resident of Washington State, died

intestate following an air plane crash on July 13, 2018. A copy of Decedent's
Death Certificate is attached as Exhibit A.

. No Will. No valid Will of Decedent has been found. There is no evidence any

exists.

. Jurisdiction. The Decedent left an estate and property in Spokane County

subject to administration by the court, a claim for personal injury, which
constitutes “property,” See, Gray v. Goodson, 61 Wn.2d 319, 378 P.2d 413
(1963).

. Personal Injury Claim. As a result of the incident, the Decedent has a viable

personal injury claim against Moody Bible Institute of Chicago.

PETITION TO APPOINT PERSONAL HERRMANN LAW GRouP
REPRESENTATIVE AND LETTERS OF
ADMINISTRATION P: 206-626-9104

505 Fifth Ave S, Ste. 330
Seattle, WA 98104

F: 206-682-6710

 
oOo mn OO BR WH PDP =

NM NR Mh BR MR MD HD —M HN wr wk ek ek ek ok lk eek
oN Oo oO FF OO ND B= Oo CO ON OO OM BR WO HH BA Oo

 

 

5. Personal Representative. The Decedent was married at the time of his death
to YUKI LEE.

Administration of an estate if the decedent died intestate ... shall be
granted to some one or more of the persons hereinafter mentioned,
and they shall be respectively entitled in the following order: (1) The
surviving spouse or state registered domestic partner, or such person
as he or she may request to have appointed. (2) The next of kin in the
following order: (a) Child or children; (b) father or mother; (c) brothers
or sisters; (d) grandchildren; (e) nephews or nieces. RCW 11.28.120.
See Oath of Personal Representative.

6. Heirs. The name, address, relationship, and date of birth of each heir of

Decedent are as follows:

 

 

 

 

 

 

 

Name / Address Relationship Date of Birth
YUKI LEE Wife 03/08/1992
Colfax, Washington (Petitioner)
ANNA JOOHA LEE Daughter 02/12/2019
Colfax, Washington

 

 

 

 

 

7. Counsel for Petitioner. The Decedent's spouse, YUKI LEE, is a statutory
beneficiary pursuant to RCW 4.20.020, has retained the undersigned firm to
represent her and Decedent's estate relevant to this matter, and to investigate
and seek resolution of the same.

8. Bond. Petitioner should be allowed to serve as personal representative at this
time, without bond. Bond can be set at a later date pursuant to RCW
11.28.210, if deemed necessary.

9. Nonintervention Powers. Nonintervention Powers should be granted to

Petitioner as the Petitioner is the surviving spouse.

PETITION TO APPOINT PERSONAL HERRMANN Law GRouP
REPRESENTATIVE AND LETTERS OF 505 recente ei je, 330
ADMINISTRATION P: 206-826 9104

F: 206-682-6710

 
oO ON DO OH B&B | NK wn

mw RM NM NM NM MHD NR MD HR = ow ow oe kkk
oN OO RF OD = FD HG AN DA BOND =a oS

 

 

10. Solvency. Petitioner has knowledge of the decedent’s affairs as petitioner is
the surviving spouse of the decedent who lived with decedent for a substantial
period of time immediately prior to his death. Petitioner believes that the Estate
is solvent.

Petitioner moves the court for an order be entered as follows:

1. Appointing YUKI LEE, Decedent's surviving spouse, as the Personal
Representative of the Estate of JOOCHAN LEE, to serve without bond and with
Nonintervention Powers.

2. Order that Letters of Administration be promptly issued to YUK! LEE upon filing

of Oath of Personal Representative.
WN fy ES
DATED this| { day of yw , 2019.

HERRMANN LAW GRouP

Anthony Marsh, WSBA #45194
Attorney for Petitioner

STATE OF WASHINGTON )

)
COUNTY OF KING ) iy
SUBSCRIBED AND SWORN before me this | day of hucust , 2019.

> ————

   

 

  
    
       
 

 

JOHN H HERRM ANN NOTARY PUBLIC in and for the State of
S NOTARY PUBLIC Washington residing at
TATE OF WASHINGTON _—
rense Number 202310 oe
My Commission Expires duly 17, 2022 LATICO“ f WA

   

My commission expires: =~ | {+]22.

PETITION TO APPOINT PERSONAL HERRMANN LAW GROUP

505 Fifth Ave S, Ste. 330
REPRESENTATIVE AND LETTERS OF Seattle. WA 98104
ADMINISTRATION P: 206-626-9104

 

F: 206-682-6710
  
  

COUNTY OF DEATH: STEVENS

DATE OF DEATH: JULY 43, 2048

HOUR OF DEATH: 10:21 AM

SEX: MALE

SOCIAL SECURITY NUMBER: UNKNOWN

AGE: 24 YEARS

HISPANIC ORIGIN: NO, NOT SPANISHIHISPANIC/LATINO
RACE: KOREAN

BIRTH DATE: NOVEMBER 22, 1993
BIRTHPLACE: ANDONG KOREA

MARITAL STATUS: MARRIED
SPOUSE: YUKI JOY KOIKE

OCCUPATION: STUDENT

INDUSTRY: AVIATION FLIGHT SCHOOL
EDUCATION: ASSOCIATE DEGREE

US ARMED FORCES: NO

INFORMANT: YUKI JOY LEE
RELATIONSHIP: WIFE
ADDRESS. 902 WEST MANSFIELD AVE #2, SPOKANE, WASHINGTON,

CAUSE OF DEATH:
A: MULTIPLE BLUNT FORCE INJURIES
INTERVAL: SECONDS
B: PLANE CRASH
inTeRVAL: SECONDS
C:
INTERVAL.
0:
INTERVAL:

OTHER CONDITIONS CONTRIBUTING TO DEATH:

DATE OF INJURY: JULY 13, 2018
HOUR OF INJURY: 10:21 AM
INJURY AT WORK: NO

PLACE OF INJURY: IN A FIELD

LOCATION OF INJURY: 5047 BITTRICH ANTLER ROAD

CITY, STATE, ZIP: DEER PARK, WASHINGTON 99006

COUNTY: STEVENS

DESCRIBE HOW INJURY OCCURRED: PLANE CRASHED INTO THE GROUND
INTO AFIELD CONNECTED TO THIS RESIDENTIAL ADDRESS.

  

IF TRANSPORTATION INJURY, SPECIFY: NOT APPLICABLE

aa

 

NOT YABIOIRPHT

Rone Dig

CERTIFICATE OF DEATH
CERTIFICATE NUMBER: 2018-031743 DATE ISSUED: 07/24/2018
FEE NUMBER:
FIRST AND MIDDLE NAME(S): JOOCHAN
LAST NAME(S): LEE
AKA: JC AUSTEN LEE AKA: JOOCKAN AUSTEN LEE

AKA:
PLACE OF DEATH: OTHER PLACE

FACILITY OR ADORESS: 5047 BITTRICH-ANTLER ROAD
CITY, STATE, ZIP: DEER PARK, WASHINGTON 99006

RESIDENCE STREET: 802 WEST MANSFIELD AVE 2

CITY, STATE, ZIP: SPOKANE, WA 99205

INSIDE CITY LIMITS: YES COUNTY: SPOKANE
TRIBAL RESERVATION: NOT APPLICABLE

LENGTH OF TIME AT RESIDENCE: 1 YEAR

FATHERPARENT: SANG PYO LEE
MOTHER/PARENT. MYUNG HEU] BAEK

METHOD OF DISPOSITION: CREMATION
PLACE OF DISPOSITION: WHEATLAND CREMATORY

City, STATE: PULLMAN, WASHINGTON
DISPOSITION DATE: JULY 49, 2018

FUNERAL FACILITY: BRUNING FUNERAL HOME

ADDRESS: PO BOX 739
CITY, STATE, ZIP. COLFAX, WASHINGTON 99144
FUNERAL DIRECTOR: CRAIG A. CORBEILL

MANNER OF DEATH: ACCIDENT

AuTopsy: YES

WERE AUTOPSY FINDINGS AVAILABLE TO COMPLETE
CAUSE OF DEATH: YES

DID TOBACCO USE CONTRIBUTE TO DEATH: NO
PREGNANCY STATUS IF FEMALE: NO RESPONSE

CERTIFIER NAME: LORRIE L. SAMPSON

TILE: CORONERIME

CERTIFIER ADDRESS: 215 SOUTH OAK STREET
CITY, STATE, ZiP: COLVILLE, WA 99114

DATE SIGNED: JULY 18, 2018

CASE REFERRED TO ME/CORONER: NO
FILENUMBER: 18SCC-058
ATTENDING PHYSICIAN: NOT APPLICABLE

LOCAL DEPUTY REGISTRAR: KELLY LECAIRE
DATE RECEIVED: JULY 19, 2018

een

oe sels ails eae

BERRIEN

    
   
 
       
      
     
       
     
   
     
     
    
       
  
      
     
     
      
    
       
     
      
   
   
   
   
    
 
   
   
    
   
    
    
     
   
     
      
      
     
         

oes

    

   

 

 

i erg é 4

a

 

4

 

DOH 422-132 (4/16)
SS

Ms
fe a es

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ Affidavit for Correction Mail to: Center for Health Statistics
47) P 0. Box 47814
+ is i ini Olympia, WA 98504-7814
YY Health _ This is a legal document. Complete in ink and do not alter. Bon ag aso
- mn enns- STATE OFFICE USE ONLY
State File Number Fee Number initials [Pa | Affidavit Number
: Required information must match current information on record
- Record Type: (_} Birth (| Death i] Marriage L] Dissolution (Divorce)
a i. Name on Record i2 Date of Event 3 Place of Event
2 : :
= 4 Father/Parent Full Legal Name (Spouse A for Mariage or Dissolution! ‘S Mother/Parent Full Birth Name (Spouse 6 for Marriage or Dissolution)
g :
6. Name of Person Requesting Corraction: Relationship to L_} Self L} Guardian L]} informant LJ Hospital
| . Person on Record [7] Parentis) (© funeral Director [) Other (specty)

i

?. Return Mailing Addrass:

 

   

Telephone Number Email Address
}
Use the section below for requesting any changes on the record. The record is incorrect or incomplete as follows:

 

 

 

  

 

onan eee een tO FeCOrd Now shows! oe bee eee ee . . The true fact is:

eo 5 - ee Pacts. ete ee cee eco
RG mre ne cree rane ote ae ene cen orercanamessenmmn gen cotin sete ce ceca ene eens tac i ane e
Pa cee ote en ae crore tne or memrnnreann seg te nemenert owt eee gees aie nit ae ae oom ~~ 4 3 erm mare cae cs “ee tren cee te anc Too — er ee
goo ~ -~ cece leo a te meen ant eet ee
_-_____Ldeclar hington that the forgoing is true and correct
16a, Signattre: 2° Parent Of required) —_

Printed name: oe PrinteS Tame: ~ “Dates

 

 

ved pe eee nine ee elt ee oe
for more information nee nee Se nen
eee Social Security card or hosp! decorative birth certificate cannot be used as proof

Required documentary proof must be submited wih the affidavil and wiclude full name anc bith date Examples of documentary proof include

*  Birth/Marnage (Divorce record oe Military record iDD-214) « Schoo tansenpis ¢ 6Social Secunty Numident Report

* _Centificate of Natura = Passport 2. Green/Permanent Resident card (1-551)

fren ae een eee

 

 
   

wget oy mn gs INSTRUCTIONS — go io
_. Driver's license, Social Security card or hosp

 

 

Birth Certificates

1. Only a parent(s). lege! quardisn Ut the child is ander 1), of Ihe samied individual Ut 18 or older) My Change the birth cerhlicate

2. The proof(s) must match the asserted fact(s) For example. if ine alfigawt says the bame should be Mary Ann Doe, the proof must show the name to be
Mary Ann Doe

3. Documentary proof must oe tive of raore years old or established wihin ive years of birth.

 

Child under 16 Adult (18 years or older)
* Iflegal guardan(s). include certified court ardes proving guardianship: * Only the adull can change his or ner birth certificate

 

«# Up to age ore. last name can be changed once to either parents sar: + ff the first or midale nan: is nussing, three cieces of documentary proof are

 

on cenficate (can be any conibination of the first rmacle or last names} required
« After age one, a Coun order ss required to Changs: the last namie 2 {tthe first, middie and/or last namie ts misspelled or date of birth is incorrect,
« No proof is required to change the first or middle name" two peces of documentary proof are required
¢ To correct parents information. one documeniary proof 1s required e To correct parent's birth date, place of bith, or name. one documentary proof
* To correct the sea of the child. one docunientary proof from a medical is required

provider is recinred
PTo chaiige any par! of the sare 9. + clu, signatures from both parents listed on the certificate are required if one parentis Svcedsed, subtl a death certificate with request.
This affidavit cannot be used to add a father to a birth certificate (use paternity acknowledgment form DOH 422-032)

Death Certificates a

1. Only the informant, the funeral director of execuiors/administrators iif evidence confirming such position is presented) may change the non-medical
information Proof is required to make changes if requested by a fanvly member cot listed as ihe informant on the certificate (family members are spouse or
registered domestic partie: parent, sibling or adull child or stepchiid) The informant may change marital status with proof. Marital status requires a certified
soapy of a courl order if someone other than the informant ts requesting the change

2._The medical information tcause of death) may be changed only by the certitying physician or the coroner/medical examiner.

Marriage/Dissolution (Divorce) Certificates

1, Personai facts (mina: spelling changes in name. date or place of hirth or residence) may be changed by the person with one piece of documentary proof,

2... To change the date or place of marnage of dissolution, the afficiant (marriage) or clerk of court (dissolution) must complete and submit the affid

NOH 422-034 O:

 

 

  

 

 

 

  

20150

 

 

Cetheate nor valid one. tte: seat of tne State 4
Washingiun changes color shen nedl applica

  

01936866 8 2
SUPERIOR COURT OF WASHINGTON FOR Spokane COUNTY

Plaintiff/Petitioner
Te ve the Estate of: No.
DECLARATION OF
Seochan Lee EMAILED DOCUMENT
Decerent (DCLR)
Defendant/Respondent

Pursuant to the provisions of GR 17, | declare as follows:

! am the party who received the foregoing facsimile transmission for filing.

My address is: 14717 N Dartford Dr, Spokane, WA 99208

My phone number is: (509) 262-8106

The email address where | received the document is: sgobble@abclegal.com

i have examined the foregoing document, determined that it consists of _b pages,
including this Declaration page, and that it is complete and legible.

Vv PwNnNe

I certify under the penalty of perjury under the laws of the State of Washington that the above is true
and correct.

Dated: 3/15/14 ,at, 2.00pm
Signature: SAA
oo”

Print Name: Styler Godbie
